DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed on June 2, 2021 is acknowledged.
Claims 1-10 are pending, and are being examined on the merits.

Response to Arguments
Applicant’s arguments filed June 2, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of the amendments to 
the specification, sequence listing or claims:

	Sequence Listing - missing
	Objections to claims 1 and 6
	Rejection of claims 1-10 under 35 USC § 112(b), lack of antecedent basis	




Rejection of claims 1-10 under 35 USC § 103 over Cawthon
Applicant argues that the rejection should be withdrawn because instant claims 1 and 6 require “performing two amplification cycles that each comprise 3 steps” of (i) heating to a denaturation temperature Td1, (ii) hybridizing primers and (iii) extending primers. Applicant argues that Cawthon, in contrast, teaches a thermal cycling profile of 3 stages, where stage 1 is a 95°C hold, which is “designed to activate a hot-start polymerase … and that will co-incidentally denature target nucleic acids”, where stage 2 is a first amplification step consisting of 2 cycles, and where stage 3 is a second amplification step consisting of 32 cycles (Remarks, p. 7). The Non-Final Office Action mailed March 2, 2021 cited the Cawthon 95°C hold as the Td1 in the first amplification step (Non-Final Office Action, pp. 6, 8). Applicant argues that the Cawthon stage 1 95°C hold cannot be equated with Td1 in instant claims 1 and 6 because no amplification occurs in Cawthon stage 1, and thus Cawthon’s stage 1 does not fulfill the requirements of step (b)(ii) and (iii) (Remarks, p. 8). Finally, Applicant argues that each Cawthon “amplification step” has a denaturation of 94°C, and thus does not teach the requirement that Td1 is higher than Td2 (Remarks, pp. 8-9).
The Examiner disagrees for several reasons. First, regarding Applicant’s assertion that instant claims 1 and 6 require “performing two amplification cycles that each comprise 3 steps” is incorrect. Instead, the claims recite “[p]erforming at least two cycles of amplification comprising … [three steps]”. Thus, the limitation requires that the “at least two cycles of amplification” collectively comprise three steps. That is, the claim will read on any art that teaches at least two cycles of amplification, and in which each of the three recited steps is performed once somewhere in the first or the second (or additional) cycles. The claims do not the limitation would have to be amended to recite “[p]erforming at least two cycles of amplification, wherein each cycle of the at least two cycles comprises [the three steps]”. The Examiner also notes that, while amplification generally requires denaturation, annealing and extension steps, nothing in claim 1 requires that each amplification cycle comprise the same denaturation, annealing and extension conditions. Stated differently, as the claims are currently written, for example, the denaturation temperature in the first cycle could be different from the denaturation temperature in the second cycle.
Second, Applicant’s argument that the Cawthon stage 1 95°C hold cannot be equated with Td1 in instant claims 1 and 6 because no amplification occurs in Cawthon stage 1, and thus Cawthon’s stage 1 does not fulfill the requirements of step (b)(ii) and (iii), is unclear. Cawthon’s 95°C stage 1 was cited against step (b)(i), while other portions of Cawthon were cited for teaching steps (b)(ii) and (b)(iii). Thus, it is completely irrelevant that Cawthon’s stage 1 does not also teach steps (b)(ii) and (b)(iii). Further, the Cawthon stage 1 temperature is part of an amplification cycle – that is, it denatures the nucleic acids in the first amplification cycle.
Finally, Applicant seems to be arguing that when a reaction mixture is exposed to a particular temperature that is high enough to denature the nucleic acids (e.g. Cawthon stage 1 95°C hold), that temperature is not a “denaturation temperature” unless it is part of an “amplification step”. First, the Examiner notes that “amplification step” is not a term of art, nor does the specification define it. Second, the meaning of “step” is irrelevant, as the claims are cycles of amplification, not steps of amplification. An amplification “cycle” is a term of art, and refers to a heating protocol which induces denaturation, primer annealing and extension. It is not clear why the Cawthon stage 1 95°C hold would not be considered a denaturation temperature when it clearly denatures the nucleic acids. While the denaturation temperature in the second cycle may be a different temperature or may be held for a different duration than in the first cycle (which is permitted by the claims, as noted above), it is not clear how having different denaturation temperature parameters in the second cycle somehow “disqualifies” the first temperature from being a “denaturation temperature”. Stated differently, if the Cawthon 95°C hold denatures nucleic acids, it is a “denaturation temperature”. The purpose of the hold (i.e., to activate an enzyme vs. to melt nucleic acids) is not relevant to this determination.

Applicant also argues that the Cawthon method was designed to achieve a particular outcome, while the method of the instant claims was designed to achieve a different outcome, and therefore, the ordinary artisan would not look to Cawthon for guidance on how to achieve the advantages of the claimed method (Remarks, p. 10).
The Examiner disagrees. As noted above, the claims, as currently written, read on the Cawthon method, and therefore, the ordinary artisan would look to Cawthon for guidance on how to achieve the currently claimed method.

	These arguments are not persuasive. The rejection is maintained.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The Response submitted June 2, 2021 includes an amendment adding the incorporation-by-reference paragraph into the specification where the size of the text file is listed in kilobytes (“1.9 KB”). However, the size of text file must be listed in bytes, not kilobytes.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cawthon (US Patent App. Pub. No. 2011/0294676).

Regarding independent claims 1 and 6, Cawthon teaches …
A method of amplifying at least two different target nucleic acids in a reaction mixture, the method comprising: a) Adding to the reaction mixture a primer set specific to each different target nucleic acid (para. 8: “methods for determining the copy number of a first target nucleic acid as compared to the copy number of a second target nucleic acid by a … multiplex quantitative PCR … in a single well”; para. 61: “the primers of the primer sets can be designed … to permit amplification and detection of several target nucleic acids in a single reaction volume”; para. 69: “multiple primer sets may be used to amplify a plurality of target nucleic acids”);
at least one primer of each set comprising a 5' portion and a 3' portion, the 5' portion being non-complementary to any nucleic acid sequence in the reaction mixture and the 3' portion being capable of specific hybridization to its respective nucleic acid target (Fig. 1 shows the 3’ portion of each primer hybridizing to the nucleic acid target; para. 62: “in the methods 
wherein at least 2 primer sets have initial annealing temperatures for specifically hybridizing to their respective target nucleic acids (para. 111: “to quantitate two templates …[f]or example, one primer pair can be designed to anneal at 68°C, and the other pair at 50°C”);
b) Performing at least two cycles of amplification comprising: i. Heating the reaction mixture to a first denaturation temperature Td1 that denatures all different target nucleic acids in the reaction mixture (para. 85: “[a] denaturation step is typically the first step … melts the DNA template”; para. 129: “thermal cycling profile was Stage 1: 15 min at 95°C”; para. 111: “[a]fter the initial 15 minute activation … and denaturation … cycling between 94°C and 50°C for 2 cycles would continue amplifying the first template, but also initiate amplification from the second template”);
ii. Hybridizing the primers of each primer set to their respective denatured different target nucleic acids at a temperature Ta1 that is the same as or lower than the lowest initial annealing temperature of all sets of primers (para. 111: “[a]fter the initial 15 minute activation … and denaturation … cycling between 94°C and 50°C for 2 cycles would continue amplifying the first template, but also initiate amplification from the second template”);
iii. extending the hybridized primers to form extension products (para. 111: “cycling between 94°C and 50°C for 2 cycles is sufficient to synthesize sequences complementary to the full length of these primers”)
c) Performing at least 10 additional cycles of amplification by: i. Heating the reaction mixture to a second denaturation temperature Td2 that is lower than Td1 and denatures all 
ii. Hybridizing the primers of each primer set to their respective denatured extension products at a temperature Ta2 that is higher than Ta1 (para. 111: “once those two cycles are completed, the annealing temperature can be raised again, and the remaining cycles … can have a thermal profile similar to that of Stage 3 in the protocol below”; para. 129: “Stage 3: 32 cycles of 15 s at 94°C, 10 s at 62°C, 15 s at 74°C …, 10 s at 84°C, 15 s at 88°C”);
iii. Extending the hybridized primers (para. 111: “once those two cycles are completed, the annealing temperature can be raised again, and the remaining cycles … can have a thermal profile similar to that of Stage 3 in the protocol below”; para. 129: “Stage 3: 32 cycles of 15 s at 94°C, 10 s at 62°C, 15 s at 74°C …, 10 s at 84°C, 15 s at 88°C”).
	
	In addition, regarding claim 1 step a), Cawthon additionally teaches wherein the annealing temperatures of the at least 2 primer sets are at least 2 degrees different (para. 111: “to quantitate two templates … [f]or example, one primer pair can be designed to anneal at 68°C, and the other pair at 50°C”).

	Regarding the limitation in claims 1 and 6, step c) i. requiring that the Td2 is lower than Td1, Cawthon teaches two temperatures for Td1, 95°C and 94°C. Specifically, Cawthon teaches 

	Regarding dependent claims 2-3, 5, 7 and 9, Cawthon does not teach these limitations. However, designing primers so that they have certain annealing temperatures at various stages of thermal cycling is well-known in the art, and additionally Cawthon provides extensive guidance on how to design primers for use in the method (e.g. paras. 30, 31 and 54-71, Example 1 and Results, Example 2). Therefore, the specific primer parameters described in claims 2-3, 5, 7 and 9 are an obvious matter of design choice for the ordinary artisan. In addition, the ordinary artisan would have an expectation of success in making such modifications as Cawthon specifically teaches that the method is customizable based on the detection target(s) (para. 70). Therefore, in the absence of a showing of unexpected results, claims 2-3, 5, 7 and 9 are prima facie obvious. 

	Regarding dependent claims 4, 8 and 10, Cawthon does not teach these limitations. However, adjusting annealing and denaturation temperatures for thermal cycling is well-known in the art, and Cawthon provides extensive guidance on how to modify thermal cycling prima facie obvious.
 
	In view of the foregoing, claims 1-10 are prima facie obvious in view of Cawthon.

Conclusion
Claims 1-10 are being examined, and are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637